20-05027-rbk Doc#108-6 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit F Pg 1 of 14




                              EXHIBIT F
20-05027-rbk Doc#108-6 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit F Pg 2 of 14




                IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

 In re:                                           §
                                                  §   Chapter 11
 KrisJenn Ranch, LLC,                             §
                                                  §
          Debtor                                  §   Case No. 20-50805
                                                  §
                                                  §


 KrisJenn Ranch, LLC, KrisJenn Ranch,             §
 LLC–Series Uvalde Ranch, and KrisJenn            §
 Ranch, LLC–Series Pipeline ROW, as               §
 successors in interest to Black Duck             §
 Properties, LLC,                                 §
                                                  §   Adversary No. 20-05027
          Plaintiffs,                             §
                                                  §
 v.                                               §
                                                  §
 DMA Properties, Inc. and Longbranch              §
 Energy, LP,                                      §
                                                  §
          Defendants.                             §


 DMA Properties, Inc.,                            §
                                                  §
          Cross-Plaintiff/Third-Party Plaintiff   §
                                                  §
 v.                                               §
                                                  §
 KrisJenn Ranch, LLC, KrisJenn Ranch,             §
 LLC–Series Uvalde Ranch, and KrisJenn            §   Adversary No. 20-05027
 Ranch, LLC–Series Pipeline ROW, Black            §
 Duck Properties, LLC, Larry Wright, and          §
 John Terrill,                                    §
                                                  §
          Cross-Defendants/Third-Party            §
          Defendants                              §
                                                  §



                                                  1
20-05027-rbk Doc#108-6 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit F Pg 3 of 14




                DMA PROPERTIES’ RESPONSES AND OBJECTIONS
               TO KRISJENN’S FIRST REQUESTS FOR PRODUCTION
       DMA Properties and Frank Daniel Moore hereby serve their responses and objections to

KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch, and KrisJenn Ranch, LLC–

Series Pipeline ROW First Requests for Production.

                                                     Respectfully,

                                                     /s/ Christopher S. Johns
                                                     Christopher S. Johns
                                                     State Bar No. 24044849
                                                     Christen Mason Hebert
                                                     State Bar No. 24099898
                                                     JOHNS & COUNSEL PLLC
                                                     14101 Highway 290 West, Suite 400A
                                                     Austin, Texas 78737
                                                     512-399-3150
                                                     512-572-8005 fax
                                                     cjohns@johnsandcounsel.com
                                                     chebert@johnsandcounsel.com

                                                     /s/ Timothy Cleveland
                                                     Timothy Cleveland
                                                     State Bar No. 24055318
                                                     CLEVELAND | TERRAZAS PLLC
                                                     4611 Bee Cave Road, Suite 306B
                                                     Austin, Texas 78746
                                                     512-689-8698
                                                     tcleveland@clevelandterrazas.com

                                                     Attorneys for Frank Daniel Moore and
                                                     DMA Properties, Inc.




                                              2
20-05027-rbk Doc#108-6 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit F Pg 4 of 14




                                  CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing document was served on all
counsel of record by way of e-mail on the 21st day of July 2020:

       Ronald J. Smeberg
       MULLER SMEBERG, PLLC
       111 West Sunset Road
       San Antonio, Texas 78209
       ron@smeberg.com

       Counsel for KrisJenn Ranch, LLC,
       KrisJenn Ranch, LLC–Series Uvalde Ranch,
       and KrisJenn Ranch, LLC–Series Pipeline ROW


       Jeffery Duke
       DUKE BANISTER MILLER & MILLER
       22310 Grand Corner Drive, Suite 110
       Katy, Texas 77494
       jduke@dbmmlaw.com

       Michael Black
       BURNS & BLACK PLLC
       750 Rittiman Road
       San Antonio, Texas 78209

       Counsel for Longbranch Energy, LP


                                                           /s/ Timothy Cleveland
                                                           Timothy Cleveland




                                               3
20-05027-rbk Doc#108-6 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit F Pg 5 of 14




              PRELIMINARY STATEMENT AND GENERAL OBJECTIONS
        This preliminary statement and these general objections are incorporated in the response

to every request for production and interrogatory below. DMA is attempting to answer and

respond to Defendants’ requests for production and interrogatories in good faith and based on their

understanding of the requests. DMA’s discovery efforts and investigation of facts pertaining to

DMA’s claims are ongoing, and DMA reserve the right to supplement these responses as the case

progresses.

        DMA generally objects to any request that can be read to include a request for privileged

information. Additionally, DMA is willing to confer with Defendants in good faith regarding any

and all objections asserted in response to these requests.


         OBJECTIONS AND RESPONSES TO REQUESTS FOR PRODUCTION


  REQUEST FOR PRODUCTION NO. 1: Produce your entire file for the Right-of-Way,
  including any files concerning a potential pipeline or any other projects related to the Right-
  of-Way.


     RESPONSE: DMA will produce all files related to the Right-of-Way that are located after
               conducting a reasonably diligent search, except to the extent those files are
               protected by attorney-client or work-product privilege.


  REQUEST FOR PRODUCTION NO. 2: Produce all documents and communications
  relating to the Right-of-Way or any potential pipeline or other project related to the Right-of-
  Way.


     RESPONSE: DMA will produce all documents and communications related to the Right-
               of-Way that are located after conducting a reasonably diligent search, except
               to the extent those files are protected by attorney-client or work-product
               privilege.


  REQUEST FOR PRODUCTION NO. 3: Produce any pro formas, presentations,
  brochures, financial projections, and/or any other investment materials relating to the Right-
  of-Way, including any potential pipeline or other projects relating to the Right-of-Way.




                                                 4
20-05027-rbk Doc#108-6 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit F Pg 6 of 14




     RESPONSE: DMA will produce all documents responsive to this request that are located
               after conducting a reasonably diligent search, except to the extent those files
               are protected by attorney-client or work-product privilege.

REQUEST FOR PRODUCTION NO. 4: Produce all valuations and/or appraisals relating
to the Right-of-Way, including any potential pipeline or other projects relating to the Right-of-
Way.


     RESPONSE: DMA will produce all documents responsive to this request that are located
               after conducting a reasonably diligent search, except to the extent those files
               are protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 5: Produce all communications with Wright relating
  to the Right-of-Way, including any potential pipeline or other projects relating to the Right-
  of-Way.


     RESPONSE: DMA will produce all communications responsive to this request that are
               located after conducting a reasonably diligent search, except to the extent
               protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 6: Produce all minutes of any meetings of DMA
  that relate to the Right-of-Way.


     RESPONSE: DMA will produce all documents responsive to this request that are located
               after conducting a reasonably diligent search, except to the extent those files
               are protected by attorney-client or work-product privilege.

REQUEST FOR PRODUCTION NO. 7: Produce all communications with Moore relating
to the Right-of-Way, including any potential pipeline or other projects relating to the Right-of-
Way.


     RESPONSE: DMA will produce all communications responsive to this request that are
               located after conducting a reasonably diligent search, except to the extent
               those files are protected by attorney-client or work-product privilege.


REQUEST FOR PRODUCTION NO. 8: Produce all communications with Pigg relating to
the Right-of-Way, including, but not limited to, any potential pipeline or other projects relating
to the Right-of-Way.


     RESPONSE: DMA will produce all nonprivileged communications responsive to this


                                                 5
20-05027-rbk Doc#108-6 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit F Pg 7 of 14




                     request that are located after conducting a reasonably diligent search.


REQUEST FOR PRODUCTION NO. 9: Produce all communications with Terrill relating
to the Right-of-Way, including any potential pipeline or other projects relating to the Right-of-
Way.


     RESPONSE: DMA will produce all communications responsive to this request that are
               located after conducting a reasonably diligent search.


REQUEST FOR PRODUCTION NO. 10: Produce all communications with TCRG relating
to the Right-of-Way, including any potential pipeline or other projects relating to the Right-of-
Way.


     RESPONSE: DMA will produce all communications responsive to this request that are
               located after conducting a reasonably diligent search.


  REQUEST FOR PRODUCTION NO. 11: Produce all communications with any third
  party (including Borders) relating to the Right-of-Way, including any potential pipeline or other
  projects relating to the Right-of-Way.


     RESPONSE: DMA will produce all communications responsive to this request that are
               located after conducting a reasonably diligent search, except to the extent
               those files are protected by attorney-client, work-product, or other applicable
               privilege.


  REQUEST FOR PRODUCTION NO. 12: Produce all agreements between you and Terrill.


     RESPONSE: DMA objects that this request is overbroad and seeks information that is
               outside the scope of discovery because it is not relevant to any of the parties’
               pending claims or defenses. Subject to that objection, DMA will produce all
               agreements with Terrill relating to the Right-of-Way that are located after
               conducting a reasonably diligent search, except to the extent those files are
               protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 13: Produce all agreements between you and
  Longbranch.

     RESPONSE: DMA objects that this request is overbroad and seeks information that is
               outside the scope of discovery because it is not relevant to any of the parties’


                                                  6
20-05027-rbk Doc#108-6 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit F Pg 8 of 14




                    pending claims or defenses. Subject to that objection, DMA will produce all
                    agreements with Longbranch relating to the Right-of-Way that are located
                    after conducting a reasonably diligent search, except to the extent those files
                    are protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 14: Produce all agreements between you and any
  third party relating to the Right-of-Way, including any potential pipeline or other projects
  relating to the Right-of-Way.


     RESPONSE: DMA will produce all documents responsive to this request that are located
               after conducting a reasonably diligent search, except to the extent those files
               are protected by attorney-client or work-product privilege.


  REQUEST FOR PRODUCTION NO. 15: Produce all minutes of any meetings of DMA
  that relate to the Right-of-Way.


     RESPONSE: DMA objects that this response is duplicative and redundant with Request for
               Production No. 6. Subject to that objection, DMA will produce all documents
               responsive to this request that are located after conducting a reasonably
               diligent search.


  REQUEST FOR PRODUCTION NO. 16: Produce all documents that reflect any agreements
  and/or transactions between DMA and Longbranch.


     RESPONSE: DMA objects that this request is duplicative and redundant with Request for
               Production No. 13. DMA also objects that this request is overbroad and seeks
               information that is outside the scope of discovery because it is not relevant to
               any of the parties’ pending claims or defenses. Subject to those objections,
               DMA will produce all agreements with Longbranch relating to the Right-of-
               Way that are located after conducting a reasonably diligent search, except to
               the extent those files are protected by attorney-client or work-product
               privilege.


  REQUEST FOR PRODUCTION NO. 17: Produce all communications with Wright relating
  to Black Duck.

     RESPONSE: DMA objects that this request is overbroad and seeks information outside the
               scope of discovery. Specifically, this request seeks “all communications”
               relating to Black Duck, irrespective of any nexus between those
               communications and the parties’ pending claims or defenses. Subject to those


                                                 7
20-05027-rbk Doc#108-6 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit F Pg 9 of 14




                   objections, DMA will produce all communications related to DMA’s claims
                   that are located after conducting a reasonably diligent search.

  REQUEST FOR PRODUCTION NO. 18: Produce all communications with Longbranch
  relating to Black Duck.


     RESPONSE: DMA objects that this request is overbroad and seeks information outside the
               scope of discovery. Specifically, this request seeks “all communications”
               relating to Black Duck, irrespective of any nexus between those
               communications and the parties’ pending claims or defenses. Subject to those
               objections, DMA will produce all communications related to DMA’s claims
               that are located after conducting a reasonably diligent search, except to the
               extent those communications are protected by attorney-client, work-product,
               or other applicable privilege.


  REQUEST FOR PRODUCTION NO. 19: Produce all communications with Pigg relating to
  Black Duck.


     RESPONSE: DMA objects that this request is overbroad and seeks information outside the
               scope of discovery. Specifically, this request seeks “all communications”
               relating to Black Duck, irrespective of any nexus between those
               communications and the parties’ pending claims or defenses. Subject to those
               objections, DMA will produce all communications related to DMA’s claims
               that are located after conducting a reasonably diligent search.


  REQUEST FOR PRODUCTION NO. 20: Produce all communications with Terrill relating
  to Black Duck.


     RESPONSE: DMA objects that this request is overbroad and seeks information outside the
               scope of discovery. Specifically, this request seeks “all communications”
               relating to Black Duck, irrespective of any nexus between those
               communications and the parties’ pending claims or defenses. Subject to those
               objections, DMA will produce all nonprivileged communications related to
               DMA’s claims that are located after conducting a reasonably diligent search.


  REQUEST FOR PRODUCTION NO. 21: Produce all communications with TCRG relating
  to Black Duck.


     RESPONSE: DMA objects that this request is overbroad and seeks information outside the


                                              8
20-05027-rbk Doc#108-6 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit F Pg 10 of 14




                    scope of discovery. Specifically, this request seeks “all communications”
                    relating to Black Duck, irrespective of any nexus between those
                    communications and the parties’ pending claims or defenses. Subject to those
                    objections, DMA will produce all communications related to DMA’s claims
                    that are located after conducting a reasonably diligent search.


  REQUEST FOR PRODUCTION NO. 22: Produce all documents and communications
  relating to any inquiries by Moore and/or Borders related to any lease of the Right-of-Way.


     RESPONSE: DMA will produce all documents and communications responsive to this
               request that are located after conducting a reasonably diligent search, except
               to the extent those files are protected by attorney-client or work-product
               privilege.

  REQUEST FOR PRODUCTION NO. 23: Produce all documents and communications
  relating to any inquiries by Moore and/or Borders related to any purchase of the Right-of-Way.


     RESPONSE: DMA will produce all documents and communications responsive to this
               request that are located after conducting a reasonably diligent search, except
               to the extent those files are protected by attorney-client or work-product
               privilege.


  REQUEST FOR PRODUCTION NO. 24: Produce all documents and communications
  relating to Longbranch’s assignment of the option to buy the Right-of-Way to Black Duck.


     RESPONSE: DMA will produce all documents and communications responsive to this
               request that are located after conducting a reasonably diligent search, except
               to the extent those files are protected by attorney-client or work-product
               privilege.


  REQUEST FOR PRODUCTION NO. 25: Produce all documents and communications
  relating to any 20% net-profits interest assigned to Longbranch by Black Duck.


     RESPONSE: DMA will produce all documents and communications responsive to this
               request that are located after conducting a reasonably diligent search, except
               to the extent those files are protected by attorney-client or work-product
               privilege.




                                                9
20-05027-rbk Doc#108-6 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit F Pg 11 of 14




  REQUEST FOR PRODUCTION NO. 26: Produce all documents and communications
  relating to the Longbranch Assignment.


     RESPONSE: DMA will produce all documents and communications responsive to this
               request that are located after conducting a reasonably diligent search, except
               to the extent those files are protected by attorney-client or work-product
               privilege.

  REQUEST FOR PRODUCTION NO. 27: Produce all communications with Wright relating
  to the Longbranch Assignment.


     RESPONSE: DMA will produce all communications responsive to this request that are
               located after conducting a reasonably diligent search, except to the extent
               those files are protected by attorney-client or work-product privilege.


  REQUEST FOR PRODUCTION NO. 28: Produce all communications with Longbranch
  relating to the Longbranch Assignment.


     RESPONSE: DMA will produce all communications responsive to this request that are
               located after conducting a reasonably diligent search, except to the extent
               those files are protected by attorney-client or work-product privilege.


  REQUEST FOR PRODUCTION NO. 29: Produce all communications with Pigg relating to
  the Longbranch Assignment.


     RESPONSE: DMA will produce all nonprivileged communications responsive to this
               request that are located after conducting a reasonably diligent search.


  REQUEST FOR PRODUCTION NO. 30: Produce all communications with Terrill relating
  to the Longbranch Assignment.


     RESPONSE: DMA will produce all communications responsive to this request that are
               located after conducting a reasonably diligent search, except to the extent
               those files are protected by attorney-client or work-product privilege.


  REQUEST FOR PRODUCTION NO. 31: Produce all communications with TCRG relating
  to the Longbranch Assignment.



                                              10
20-05027-rbk Doc#108-6 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit F Pg 12 of 14




     RESPONSE: DMA will produce all communications responsive to this request that are
               located after conducting a reasonably diligent search, except to the extent
               those files are protected by attorney-client or work-product privilege.


  REQUEST FOR PRODUCTION NO. 32: Produce all communications with Pigg relating to
  the DMA Agreement.


     RESPONSE: DMA will produce all nonprivileged communications responsive to this
               request that are located after conducting a reasonably diligent search.

  REQUEST FOR PRODUCTION NO. 33: Produce all communications with Terrill relating
  to the DMA Agreement.


     RESPONSE: DMA will produce all communications responsive to this request that are
               located after conducting a reasonably diligent search.


  REQUEST FOR PRODUCTION NO. 34: Produce all documents and communications
  relating to any letter of intent signed by Wright and Terrill.


     RESPONSE: DMA will produce all documents and communications responsive to this
               request that are located after conducting a reasonably diligent search, except
               to the extent protected by attorney-client or work-product privilege.


  REQUEST FOR PRODUCTION NO. 35: Produce all documents and communications
  relating to any inquiries by Moore and/or Borders related to any monetization, leasing, or selling
  of the Right-of-Way.

     RESPONSE: DMA will produce all documents and communications responsive to this
               request that are located after conducting a reasonably diligent search, except
               to the extent protected by attorney-client or work-product privilege.


  REQUEST FOR PRODUCTION NO. 36: Produce all communications with any lender,
  relating to financing for the purchase or sale of the Right-of-Way.


     RESPONSE: DMA will produce all communications responsive to this request that are
               located after conducting a reasonably diligent search.



                                                 11
20-05027-rbk Doc#108-6 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit F Pg 13 of 14




  REQUEST FOR PRODUCTION NO. 37: Produce all documents and communications
  relating to Moore’s resignation from Black Duck.


     RESPONSE: DMA will produce all documents and communications responsive to this
               request that are located after conducting a reasonably diligent search, except
               to the extent protected by attorney-client or work-product privilege.


  REQUEST FOR PRODUCTION NO. 38: Produce all documents and communications
  relating to any 20% net-profits interest assigned to Moore/DMA Properties by Black Duck.


     RESPONSE: DMA will produce all documents and communications responsive to this
               request that are located after conducting a reasonably diligent search, except
               to the extent protected by attorney-client or work-product privilege.


  REQUEST FOR PRODUCTION NO. 39: Produce all documents and communications
  relating to the DMA Agreement.


     RESPONSE: DMA will produce all documents and communications responsive to this
               request that are located after conducting a reasonably diligent search, except
               to the extent protected by attorney-client or work-product privilege.


  REQUEST FOR PRODUCTION NO. 40: Produce all communications with Borders relating
  to the DMA Agreement.


     RESPONSE: DMA will produce all communications responsive to this request that are
               located after conducting a reasonably diligent search.


  REQUEST FOR PRODUCTION NO. 41: Produce all communications with Moore relating
  to the DMA Agreement.


     RESPONSE: DMA will produce all documents and communications responsive to this
               request that are located after conducting a reasonably diligent search, except
               to the extent protected by attorney-client or work-product privilege.


  REQUEST FOR PRODUCTION NO. 42: Produce all documents and communications
  relating to any inquiries by third parties related to any monetization of the Right-of-Way.


                                              12
20-05027-rbk Doc#108-6 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit F Pg 14 of 14




     RESPONSE: DMA will produce all documents and communications responsive to this
               request that are located after conducting a reasonably diligent search, except
               to the extent protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 43: Produce all documents and communications
  relating to any inquiries by third parties related to leasing or renting the Right-of-Way.

     RESPONSE: DMA will produce all documents and communications responsive to this
               request that are located after conducting a reasonably diligent search, except
               to the extent protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 44: Produce all documents and communications
  relating to any inquiries by third parties related to purchasing or selling the Right-of-Way.

     RESPONSE: DMA will produce all documents and communications responsive to this
               request that are located after conducting a reasonably diligent search, except
               to the extent protected by attorney-client or work-product privilege.




                                               13
